Citation Nr: 9935076	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  93-04 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.

2.  Entitlement to service connection for a bilateral hand 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
September 1987.

This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 1992 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

In March 1993, the veteran's claims folder was transferred to 
the St. Louis, Missouri RO.

In his April 1993 testimony before a hearing officer at the 
RO, the veteran withdrew the claims of entitlement to service 
connection for disorders of the left leg, left knee, and left 
ankle.

In April 1997, the Board remanded these issues for further 
development.  The RO, after readjudicating the claim based on 
the requested development continued its denial of the 
veteran's service connection claims.  The case has returned 
to the Board for appellate review.

In April 1999, the veteran informed the RO that he did not 
desire a Travel Board hearing.


FINDING OF FACT

The claims of entitlement to service connection for a right 
wrist and a bilateral hand disorder are not supported by 
cognizable evidence demonstrating that the claims are 
plausible or capable of substantiation.



CONCLUSION OF LAW

The claims of entitlement to service connection for a right 
wrist and a bilateral hand disorder are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a right wrist 
and a bilateral hand disorder.  The legal question to be 
answered initially is whether the veteran has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail and there is no duty to assist him with 
any further development.  38 U.S.C.A. § 5107(a).  As will be 
explained below, the Board finds that these claims are not 
well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims, 
lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

A review of the veteran's service medical records reveals 
that he sustained a minor right hand laceration in September 
1984; right hand injuries in November 1984, July 1985 and 
November 1986; a left hand injury in May 1985; and a right 
wrist injury in January 1987.  The May 1987 discharge 
examination is negative for pathology of the right wrist or 
hands.

The Board notes that the post service medical evidence fails 
to link any current pathology of the right wrist or both 
hands to the veteran's period of service.  VA examination 
reports from October 1992 and October 1998 similarly show 
that, although the veteran complained that his hands hurt and 
that he had some reduced motion of the right wrist, the 
respective examiners did not relate any condition of the 
right wrist or bilateral hands to an incident or injury in 
service.  In fact, the October 1992 VA examiner attributed 
his joint problem to a post service motor vehicle accident.  
Furthermore, October 1992 x-ray studies of the right wrist 
and both hands were unremarkable.

Likewise, the VA examiner in October 1998 commented that it 
was more likely than not that the current right wrist and 
bilateral hand disorder were not attributable to the 
documented in-service trauma.  The examiner concluded that 
there appeared to be little in the way of physical findings 
to account for the severity of the veteran's current 
problems.  In light of the foregoing, and after reviewing all 
of the evidence of record, the Board finds that the veteran 
has provided no competent evidence, i.e., medical or 
scientific evidence, linking a current right wrist or 
bilateral hand disorder to his military service.  As noted 
above, competent evidence of a current disability that is 
medically linked to service is essential in establishing a 
well-grounded claim.  Without competent evidence that a 
current right wrist or bilateral hand disorder is linked to 
service, these claims are not well grounded.  Epps.

With respect to the veteran's testimony that he developed a 
right wrist and a bilateral hand disorder as a result of 
service, the Board notes that, while he is certainly capable 
of providing the testimony offered in April 1993, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  While the service medical records 
corroborate the veteran's contention that he injured his 
hands and right wrist in service, the service medical records 
do not link a current disorder to service.  With respect to 
the veteran's testimony, causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992). 

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the appellant 
has submitted no medical opinion or other competent evidence 
to support his claim that his current disorders are in any 
way related to his period of service, the Board finds that he 
has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  38 U.S.C.A. § 
5107.  

Contrary to the veteran's belief that VA should develop his 
claims further, the Board notes that, absent the submission 
and establishment of a well-grounded claim, VA cannot 
undertake to assist a veteran in developing facts pertinent 
to that claim.  Morton v. West, 12 Vet. App. 477, 486 (1999).  
Hence, the benefits sought on appeal are denied.  

Although the Board has disposed of the claims on a different 
ground from that of the RO, that is, whether the claims are 
well grounded rather than whether he is entitled to prevail 
on the merits, the veteran has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Service connection for a bilateral hand and a right wrist 
disorder is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

